Citation Nr: 0007541	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.

2.  Entitlement to service connection for a disability of the 
cervical segment of the spine.

3.  Entitlement to service connection for a disability of the 
thoracic segment of the spine.

4.  Entitlement to the assignment of a compensable evaluation 
for hypothyroidism.  

5.  Entitlement to the assignment of a higher evaluation for 
essential tremor of the right upper extremity, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to the assignment of a higher evaluation for 
essential tremor of the left upper extremity, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to the assignment of a higher evaluation for 
patellofemoral pain syndrome of the right lower extremity, 
currently evaluated as 10 percent disabling.  

8.  Entitlement to the assignment of a higher evaluation for 
patellofemoral pain syndrome of the left lower extremity, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran appealed the initial assignment of the disability 
evaluations assigned for his bilateral essential tremors of 
the upper extremities and bilateral patellofemoral pain 
syndrome of the lower extremities.  The Board notes that the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), in Fenderson v. 
West, 12 Vet. App. 119 (1999) held, in part, that the RO 
never issued a statement of the case concerning an appeal 
from the initial assignment of a disability evaluation, as 
the RO had characterized the issue in the statement of the 
case as one of entitlement to an increased evaluation.  
Fenderson involved a situation in which the Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  This case differs from Fenderson in that the 
appellant did file timely substantive appeals concerning the 
initial rating that were assigned for the disabilities at 
issue.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of higher disability evaluations.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issues or in the Board's 
characterization of the issues as entitlement to the 
assignment of higher disability evaluations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issues in a new statement of the case.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current disability of the lumbar segment of the 
spine and injury or disease during the veteran's active 
service.  

2.  The record does not contain competent evidence of a nexus 
between a current disability of the cervical segment of the 
spine and injury or disease during the veteran's active 
service.  

3.  The record does not contain competent evidence of a nexus 
between a current disability of the thoracic segment of the 
spine and injury or disease during the veteran's active 
service.  

4.  The right-hand disability is manifested primarily by 
subjective complaints of pain and weakness, and is productive 
of no more than slight disability.

5.  The left-hand disability is manifested primarily by 
subjective complaints of pain and weakness, and is productive 
of no more than slight disability.

6.  The service-connected right knee disability is manifested 
primarily by complaints of pain with objective evidence of 
crepitance.

7.  The service-connected left knee disability is manifested 
primarily by complaints of pain with objective evidence of 
crepitance that results in slight limitation of motion.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a thoracic spine 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  The criteria for the assignment of a higher disability 
evaluation for essential tremors of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (1999).

5.  The criteria for the assignment of a higher disability 
evaluation for essential tremors of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (1999). 

6.  The criteria for the assignment of a higher disability 
evaluation for patellofemoral pain syndrome of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 
1991); 38 C.F.R.  Part 4, including §§ 4.7, 4.10, Diagnostic 
Code 5257 (1998).

7.  The criteria for the assignment of a higher disability 
evaluation for patellofemoral pain syndrome of the right 
lower extremity are not met.  38 U.S.C.A. §§ 1131, 1155, 5107 
(West 1991); 38 C.F.R.  Part 4, including §§ 4.7, 4.10, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, the Board must initially determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
Court rejected the argument that 38 C.F.R. §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para. 1.03(a) and Part IV, para. 2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.

The veteran claims that he developed disorders of the lumbar, 
cervical and thoracic segments of the spine during military 
service.  He points out that he received treatment for his 
back on two occasions during service. 

In regard to the first element of Caluza, evidence of a 
current disability, an August 1997 VA examination report 
shows diagnoses of strain of the cervical and thoracic spine, 
and mechanical lumbar strain.  This minimally satisfies the 
first element of Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records relate that he was treated on two occasions for back 
pain.  In August 1989, he reported that he injured his head 
and neck when he fell in the shower.  The diagnostic 
assessment was contusion/sprain of the cervical and thoracic 
segments of the spine.  In September 1992, the veteran 
reported back pain for the previous week.  He denied any 
specific trauma.  The diagnosis was mechanical lumbar strain.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current spinal conditions are related to an injury 
in service or otherwise had its origin during the veteran's 
period of active military service.  The only medical evidence 
of record fails to indicate that there is a nexus or 
relationship.

The only statements of record regarding a nexus between the 
current diagnoses are the veteran's.  The veteran's lay 
statements are not competent medical evidence to establish 
that his present disorders are the same disabilities for 
which he was treated in service.  Savage, 10 Vet. App. at 
495-498.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Although there was an incident of documented 
thoracic, cervical and lumbar strain during service and the 
veteran has reported chronicity of symptomatology, there is 
no competent evidence relating the present back condition to 
that symptomatology.  Ibid.

The Board notes that the Court has held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions, which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence of 
competent supporting medical evidence, the veteran's claims 
of entitlement to service connection for cervical, thoracic 
and lumbar conditions are not well grounded and must be 
denied on that basis.

The October 1996 supplemental statement of the case informed 
the veteran that there was no evidence which related the 
current cervical, thoracic and lumbar disabilities to 
injuries in service.  This informed him of the evidence 
needed to support his claim in accordance with 38 U.S.C. 5103 
(West 1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  


II.  Increased Rating 

The veteran's claims for increased rating for his 
service-connected disabilities are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

A.  Bilateral Essential Tremors

Service medical records show that beginning in November 1992 
the veteran complained of bilateral tremors of the hands.  
The diagnosis was essential tremors.  

Based on in-service treatment, a July 1995 rating decision 
granted service connection for bilateral essential tremors 
and assigned a 10 percent evaluation, effective from August 
1994.  A September 1995 rating decision granted separate 10 
percent rating for each hand, effective from August 1994.  

In determining the appropriate rating criteria for the 
veteran's service-connected essential tremors, the Board 
notes at the outset that there is no diagnostic code directly 
on point.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  The disability in 
question is rated by analogy under 38 C.F.R. § 4.124a, Code 
8515.  

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123 (1999).

The RO assigned a 10 percent disability evaluation to the 
veteran's essential tremors of the left hand and a 10 percent 
evaluation to the essential tremors of the right hand under 
Diagnostic Code 8515, paralysis of the median nerve.  Under 
this diagnostic code, if the evidence establishes complete 
paralysis of the median nerve with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances, a 70 percent 
evaluation is assigned for complete paralysis of the median 
nerve of the major extremity and a 60 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1999).  A 50 percent disability evaluation is assigned for 
severe incomplete paralysis of the median nerve of the major 
extremity and a 40 percent evaluation is assigned for severe 
incomplete paralysis of the median nerve of the minor 
extremity.  Id.  A 30 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
major extremity and a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
minor extremity.  Id.  A 10 percent evaluation is assigned 
for mild incomplete paralysis of the median nerve of the 
major or minor extremity. Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for essential 
tremors of the left hand and for essential tremors of the 
right hand under the provisions of Diagnostic Code 8515.  The 
medical evidence of record shows that the essential tremor of 
the left and right hands causes mild impairment.  

An August 1995 private examination report indicates that the 
veteran reported having bilateral tremors of the hands, which 
were worse on use.  On examination of the hands, there was 
resting as well as intention tremors, bilaterally.  

The veteran underwent VA examination in August 1995.  The 
upper extremities showed fine tremor on extension.  However, 
his coordination and strength of the hands were described as 
well preserved.

VA outpatient records dated in May 1996 relate the veteran 
was referred to occupational therapy for evaluation for an 
assistive device for writing.  The active ranges of motion of 
both hands were within normal range.  Fine motor testing was 
24 for each hand and the normal was considered 16.7 for the 
right and 17.7 for the left.  Grip strength testing was as 
follows:
	
norm
right

left
norm
120 
lb.
62.5 
lb.
gross
45 
lb.
110 
lb.
26 
lb.
20 lb.
lateral
20 
lb.
25 
lb.
26 
lb.
15 lb.
palmar
11 
lb.
25 
lb.
18 
lb.
10 lb.
tip
10 
lb.
17 
lb.

The veteran underwent VA neurological examination in July 
1996.  The veteran reported that he had slight tremors of the 
hands at rest that became worse on movement.  He also 
complained of decreased hand strength.  On examination, there 
was no evidence of muscle atrophy.  There was no loss of 
vibratory sensation, no decreased sensory or decreased motor 
function.  Moreover, there was no sign of median nerve 
paralysis or partial paralysis.  The examiner commented that 
there was no evidence of any specific impairment of motor or 
sensory function.  Further, there was no evidence of loss of 
fine motor control of the upper extremities.

In August 1996, VA electromyographic (EMG) testing of the 
muscles was performed.  It was specified that there was no 
evidence of peripheral neuropathy.  The test showed the 
presence of tremors but was not diagnostic of their etiology.  

At VA examination in August 1997, the veteran voiced similar 
complaints of tremors on movement.  On neurological 
examination, his grasp reflex did not appear weakened.  The 
vibratory sensation was normal.  There was no evidence of 
decreased sensory motor function in the upper extremity and 
there was no evidence of muscle atrophy.  The physician 
examined the veteran's medical chart and commented that the 
prior VA 1996 neurological report indicated that there was no 
evidence of peripheral neuropathy.  He also indicated that 
the EMG failed to reveal any specific findings.  In reporting 
the diagnostic impression, the examiner found that the 
veteran's reflexes were normal and the tremors were described 
as bilateral "intention tremors."  He was unable to find 
any evidence of nerve problems. 

The veteran's hand tremors have been reported by medical 
examiners, as well as in the testimony of the veteran and his 
wife.  There are also reports of decreased grip strength.  
However, there is no objective evidence of neurologic 
deficits.  The 1996 VA neurological report indicated that 
there was no evidence of peripheral neuropathy.  The EMG did 
not show any evidence of nerve problems.  On the August 1997 
VA neurological examination, his grasp reflex did not appear 
weakened.  The vibratory sensation was normal.  There was no 
evidence of decreased sensory motor function in the upper 
extremity and there was no evidence of muscle atrophy.  In 
the absence of objective findings, the veteran's tremors do 
not approximate and are not analogous to a moderate 
peripheraphal nerve disorder warranting a higher rating.  
38 C.F.R. §§ 4.7, 4.20 (1999).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Although the veteran's representative 
claims that the veteran should be rated under Diagnostic Code 
8512, (this code applies to complete paralysis ), however, 
the veteran disability clearly does not equate to complete 
paralysis.  The Board finds no provision upon which to assign 
a higher rating to the veteran's essential tremor of the left 
and right hands.

In summary, the medical findings are more probative as to the 
extent of the disability than the description by the veteran 
and other lay witnesses.  The preponderance of evidence 
establishes that the veteran does not have deficits 
consistent with a moderate neurological disability.  
38 U.S.C.A. § 5107(b) (West 1991).  Therefore, the disability 
does not approximate, and is not analogous to, any applicable 
criteria for an evaluation in excess of 10 percent.  

B. Patellofemoral Pain Syndrome 

Service medical records relate that the veteran began 
complaints of bilateral knee pain in September 1989.  There 
was mild crepitation and edema with increased pain on 
patellar compression.  He was treated on three more occasions 
in 1990 for complaints of knee pain.  In February 1990, the 
diagnosis was patellofemoral pain syndrome.  Based on 
inservice treatment as well as VA and private examination 
reports the RO granted service connection in September 1995 
for bilateral patellofemoral pain syndrome and assigned a 10 
percent evaluation for each knee, effective from August 1994.  

The RO assigned the 10 percent disability evaluations under 
Diagnostic Code 5257, which refers to other impairment of the 
knee.  Under this diagnostic code, slight recurrent 
subluxation or lateral instability is reflected by a 10 
percent disability rating.  Moderate recurrent subluxation or 
lateral instability is indicative of a 20 percent disability 
evaluation.  A 30 percent rating is for severe impairment.  
The veteran has been in receipt of the rating of 10 percent 
under this diagnostic code.  However, as reported below, 
recent examination reports failed to show evidence of 
instability or subluxation of the knees.

An August 1995 private examination report shows that the 
veteran complained of popping and catching of the knee.  He 
also indicated that his knees were usually stiff in the 
morning but resolved after a hot shower.  If he was not 
active, the soreness would return.  On examination, there was 
bilateral crepitance over the knees with passive extension.  
There was medial deviation of the right patella with 
extension.  There was no knee effusion.  Both drawer and 
Lachman's signs were negative.  There was no medial or 
lateral collateral ligament laxity.  X-ray of the knees 
showed that the joint spaces were well maintained without any 
obvious deformity.  

At VA examination in August 1995, there was no evidence of 
effusion of the knees.  He was unable to cross his legs 
without pain in the lateral aspect of the knees.  The range 
of motion of the knees was 0 to 130 degrees.  He could not 
stoop without pain and lifting exacerbated the pain. 

The VA examination report dated in July 1996 reveals that the 
veteran reported that his knees swelled on occasion and that 
he was unable to stand for more than few minutes before he 
has to sit or move.  Significantly however, on examination 
there was no lateral or medial instability, no swelling, no 
deformity, no subluxation, or loose motion.  There was 
bilateral crepitus.  The range of motion for the right knee 
was 0 to 130 degrees and 0 to 125 degrees for the left knee.  
X-rays of the knees were negative. 

Similar physical findings were noted at VA examination in 
August 1997.  There was reported evidence of crepitance.  
However, there was no swelling, deformity, subluxation, 
lateral instability, or nonunion.  The range of motion was 0 
to 130 degrees for each knee.  

Although there is no evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1999).  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (1999), which 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  Although the veteran 
is not service connected for arthritis, a precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.   

Thus, in addition to considering whether increased 
evaluations are warranted for the veteran's bilateral knee 
under Diagnostic Code 5257, the Board will also analyze 
whether compensable evaluations are warranted for any other 
manifestations that may be rated under Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262, and 5263.  Not all of these 
diagnostic codes are appropriate for application in this 
case.  The veteran's bilateral knee disability cannot be 
rated under Diagnostic Code 5256, as there is no evidence of 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for impairment of the 
tibia and fibula, and Diagnostic Code 5263, for genu 
recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.  The veteran's representative claimed 
that the veteran should be rated under Diagnostic Code 5258.  
However, he cannot be rated under Diagnostic Code 5258, as 
his disability does not involve dislocated semilunar 
cartilage, or "locking."

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Diagnostic Code 5261 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II (1999).  The most recent 
examination report shows that he was able to flex each knee 
to 130 degrees and extension was to 0 degrees.  Therefore, 
the limitations of flexion and extension reported in recent 
examination and treatment records would be noncompensable 
under DC 5260 and DC 5261.

In this instant case, the veteran is in receipt of a 10 
percent rating for each knee and evidently the RO decided 
that the veteran's disability equates to "slight" 
disability under 5257.  This diagnostic code is not 
predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply.  Instead, DC 5257 
provides that recurrent subluxation or lateral instability is 
ratable at 10 percent when "slight," thus providing a minimum 
10 percent rating for this condition.  In this case, there is 
no evidence of instability or subluxation; however, the Board 
is not free to ignore the effects of pain caused by the 
veteran's bilateral knee disability.  The functional 
limitations due to pain must be accounted for in the 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered DeLuca and 38 C.F.R. §§ 
4.10, 4.14, in reaching its conclusion in this case.

The veteran is competent to report pain in his knees.  
However, these complaints of pain do not exceed the criteria 
for the current 10 percent rating.  He has not identified 
instability or any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  The 
examiner at the most recent VA examination indicated that the 
veteran had full range of motion with consideration of pain, 
fatigue, weakness and coordination.  The objective findings 
of a trained medical professional are substantially more 
probative in determining whether any of the applicable 
criteria for a higher rating have been met.  The functional 
impairment caused by the veteran's disability is manifested 
by pain and crepitus, which is appropriately compensated by 
the current 10 percent rating for each knee. 

Taking into consideration the veteran's statements regarding 
pain and the VA examiner's remarks concerning the functional 
loss that occurs during flare-up, I find that this disability 
equates to slight disability.  These findings do not 
approximate any applicable criteria for a higher rating.  
38 C.F.R. § 4.7 (1999).  Consequently, the preponderance of 
evidence is against the claim for a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991).

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that either of the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran has 
indicated that he once worked as a veterinarian assistance.  
He indicated that he was unable to function as a surgical 
technician due to his tremors and he had problems cleaning 
cages.  At his personal hearing he reported that he is now 
working as a service officer with a veterans' organization.  
He indicated that this involved a lot of writing, typing and 
note taking.  He also indicated that he often dropped items, 
including pens and glasses.  His wife also has to button his 
collars and cuffs.  As noted above, VA outpatient records 
dated in May 1996 show that he attended occupational therapy 
and reported that he purchased a personal computer as a 
substitute for writing.  While the veteran reports serious 
problems regarding his writing abilities the objective 
medical evidence relates that his fine motor skills are 
within normal limits.  Further, he has not produced objective 
evidence that would indicate that his service-connected 
disabilities have interfered with his employment to such an 
extent that he is entitled to extraschedular consideration.  

Moreover, a review of the claims file does not show that this 
service-connected disorders have resulted in hospitalization.  
He has not been hospitalized or received extensive treatment 
for either of his disabilities.  Further, as noted above, the 
veteran had full range of motion of his knees.  Plus, his 
motor skills for the upper extremities have been described as 
fine.  There were no other symptoms reported that could be 
considered disabling.  Neither his statements nor the medical 
records indicate that the veteran's disabilities warrant the 
assignment of extraschedular evaluations.


ORDER

Service connection for a disability of the lumbar segment of 
the spine is denied.  

Service connection for a disability of the cervical segment 
of the spine is denied.  

Service connection for a disability of the thoracic segment 
of the spine is denied.  

Entitlement to the assignment of a higher evaluation for 
essential tremor of the left upper extremity is denied.

Entitlement to the assignment of a higher evaluation for 
essential tremor of the right upper extremity is denied.

Entitlement to the assignment of a higher evaluation for 
patellofemoral pain syndrome of the left lower extremity is 
denied.

Entitlement to the assignment of a higher evaluation for 
patellofemoral pain syndrome of the right lower extremity is 
denied.


REMAND

A July 1995 rating action granted service connection for 
hypothyroidism.  The veteran's representative provided a 
notice of disagreement (NOD) regarding the assigned 
disability evaluation in August 1995.  A statement of the 
case was issued in May 1996; however, it did not include the 
issue of hypothyroidism.  As the veteran has presented a NOD, 
the RO should have issued a statement of the case. 

Further, as noted above the veteran appealed the initial 
disability evaluation assigned when service connection was 
granted by the July 1995 rating decision.  Consequently, the 
RO should phrase this issue in the supplemental statement of 
the case (SSOC) as dictated by the Court in Fenderson.

Accordingly, the issue of entitlement to the assignment of a 
compensable evaluation for hypothyroidism is case is REMANDED 
to the RO for the following action:

1.  The RO should schedule the veteran 
for examination to determine the current 
extent of his hypothyroidism.  

2.  The RO should ask the veteran to 
identify any medical records which may be 
pertinent to his claim for a higher 
rating for his hyperthyroidism.  An 
necessary releases should also be 
requested.  The RO should then ask the 
doctors and hospitals listed by the 
veteran for the records identified by the 
veteran.  

3.  The RO should review the veteran's 
claim for a compensable evaluation for 
hypothyroidism, with consideration of the 
principles enunciated in Fenderson.  If 
the RO denies the claim or grants less 
than the maximum schedular rating, the 
veteran should be sent a supplemental 
statement of the case covering the issue 
of entitlement to the assignment of a 
compensable evaluation for 
hypothyroidism.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


